significant index no department of the treasury internal_revenue_service washington d c tax exempt and government entities oct cp ralt in re company this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ended date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the internal_revenue_code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the information furnished indicates that the company had net losses for the fiscal years ending date date and date primarily due to decreased profit margins and the bankruptcies of several of its major customers the company also saw a decline in net_worth of percent from the fiscal_year ending date to the fiscal_year ending date in response to these losses the company closed four unprofitable manufacturing facilities and put into place numerous cost-cutting initiatives the company also intends to close one additional manufacturing_facility in and expects a return to profitability in however the prospects for recovery are still uncertain as of date the value of the assets of the plan were equal to of the plan's current_liability because the prospects for recovery are uncertain and because the plan is under-funded we are granting this waiver subject_to the following conditions the contributions required to satisfy the minimum_funding_standard for the plan years ending date and are to be timely made as defined in sec_41 c of the code without a waiver being granted for such years the waiver for the plan_year ending date is to be secured within twelve months of the date of this letter in a manner acceptable to the lf these conditions are not satisfied the waiver is retroactively null and void you agreed to these conditions in a letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company’s profit sharing plan to increase the liabilities of those plans would be considered an amendment for purposes of sec_412 of the code and sec_304 of erisa this ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year ended date the date of this letter should be entered on schedule b actuarial information a copy of this letter is also being sent to the manager employee_plans classification in plan a copy of this letter should be furnished to the enrolled_actuary for the if you have any questions on this ruling letter please contact sincerely carol d gold director employee_plans eae gant re renee
